NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PETER STROJNIK, Sr.,                            No. 19-56037

                Plaintiff-Appellant,            D.C. No. 2:19-cv-02067-AB-PJW

 v.
                                                MEMORANDUM*
PASADENA ROBLES ACQUISITION,
LLC, DBA Hilton Pasadena,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andre Birotte, Jr., District Judge, Presiding

                             Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Peter Strojnik, Sr. appeals pro se from the district court’s judgment

dismissing his action alleging violations of the Americans with Disabilities Act

(“ADA”) and state law. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo a district court’s dismissal for lack of standing. D’Lil v. Best W. Encina


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Lodge & Suites, 538 F.3d 1031, 1035 (9th Cir. 2008). We affirm.

      The district court properly dismissed Strojnik’s ADA claim for lack of

standing because Strojnik failed to demonstrate an intent to return to defendant’s

hotel or that he was deterred from visiting defendant’s hotel. See Chapman v. Pier

1 Imports (U.S.) Inc., 631 F.3d 939, 950 (9th Cir. 2011) (an ADA plaintiff may

establish injury for standing purposes by showing an “inten[t] to return to a

noncompliant accommodation” or that the noncompliant accommodation deterred

the plaintiff from visiting and the plaintiff “plans to visit [the] noncompliant

accommodation in the future”); see also Civil Rights Educ. & Enf’t Ctr. v. Hosp.

Props. Trust, 867 F.3d 1093, 1100 (9th Cir. 2017) (district courts make “case-by-

case determinations about whether a particular plaintiff’s injury is imminent”

(citation omitted)).

      The district court did not abuse its discretion by denying Strojnik leave to

amend because amendment would have been futile. See Gordon v. City of

Oakland, 627 F.3d 1092, 1094 (9th Cir. 2010) (setting forth standard of review and

explaining that leave to amend may be denied if amendment would be futile).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.



                                           2                                       19-56037